Exhibit 10.23

 

May 10, 2005

 

 

Rosemary Mazanet, MDPhD
24 Daffodil Lane
Cos Cob, Connecticut, 06807

 

Dear Dr. Mazanet:

 

We are pleased to extend you an offer of employment with Access Pharmaceuticals,
Inc. (the “Company”) under the terms specified below:

 

1.                                       The title of your position will be
Acting Chief Executive Officer and you will report directly to, and be subject
to the direction of, the Company’s Board of Directors. Your duties will be
commensurate with the position of Chief Executive Officer.

 

2.                                       Your employment with the Company will
be on an at-will basis, which means that it will not be for a definite period of
time but it will be for no less than 3 months, and no more than 6 months without
renegotiation of this contract. This agreement may be terminated with 30 days
written notice at any time by either you or the Company for any reason. .

 

3.                                       Your employment with the Company will
be on a full-time basis, although you may pursue other previously existing
business activities during your employment that are not competitive with the
Company. You will be expected to periodically work at the Company’s offices in
Dallas, Texas at the mutual agreement of you and the Board of Directors. You
will begin your employment on May 11, 2005 (your “Start Date”).

 

4.                                       Your compensation will consist of the
following:

 

a.                                       Your salary will be payable at a weekly
rate of $7,500 for the duration of this agreement.

 

b.                                      You will be granted a non-qualified
option (the “Option”) of  30,000 shares of the Company’s common stock with an
exercise price equal to the last sale price on AMEX for the Company’s shares on
your Start Date. The Option will vest monthly over a six (6) month period
regardless of your remaining employed by the Company. Such options shall remain
exercisable for one year after the termination of your employment and would be
subject to the standard terms of the Company’s stock option plan and stock
option agreement except that such options shall vest immediately prior to a
change of control event.

 

--------------------------------------------------------------------------------


 

c.                                       As an employee of the Company, to the
extent that you are not otherwise covered by a similar benefit, you will be
eligible for the benefits similar to that of the Company’s executive officers.

 

d.                                      sign on bonus of $30,000 to compensate
for lost consulting wages during this time.

 

e.                                       D and O insurance + tail coverage will
be provided.

 

f.                                         The Company will pay or reimburse you
for all reasonable expenses incurred or paid by you in the performance of your
duties hereunder, upon presentation of expense statements or vouchers and such
other information as the Company may require and according to the generally
applicable policies and procedures of the Company.

 

g.                                      Upon mutual agreement, you and the Board
will set milestones which would result in the issuance of additional stock
options to you.

 

5.                                       You will maintain the confidentiality
of and not use or disclose except for Company purposes any information relating
to the business or affairs of the Company, including any activities being or
proposed to be undertaken by or on behalf of the Company and including any trade
secrets, drawing, designs, information regarding product development or testing,
business plans, financial plans, financial records and other financial,
commercial, business or technical information of the Company or of those
belonging to others who do business with the Company that is confidential or
proprietary, except that you may disclose such information (i) to the extent
required by any applicable law, regulation or court order or subpoena in which
case you will notify the Company as promptly as practicable and shall fully
cooperate with the Company in its efforts, if any, to obtain confidential
treatment of such information or limit the scope of information to be disclosed,
(ii) to your legal counsel, (iii) with the prior written consent of the Company,
or (iv) that has become generally known to the public, other than by reason of
your breach of this paragraph.

 

6.                                       This letter contains all of the terms
of the Company’s offer to you. You acknowledge that you are not relying on any
other statements, documents or representations you believe were made to you on
behalf of the Company.

 

--------------------------------------------------------------------------------


 

We are excited about the prospect of you joining Access Pharmaceuticals, Inc. If
this offer is acceptable to you, please sign and return one duplicate original
of this letter to me by fax. I and the other members of the Board of Directors
look forward to working with you.

 

Sincerely,

 

/s/ J. Michael Flinn

 

 

Michael Flinn

Chairman of the Board of Directors

 

 

ACCEPTED:

 

 

 /s/ Rosemary Mazanet

 

Rosemary Mazanet

 

--------------------------------------------------------------------------------